 


114 HR 5427 IH: Stand Up For Students Act
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5427 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Mr. Dold introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To prohibit the use of education funds provided under the Elementary and Secondary Education Act of 1965 for excess payments to certain retirement or pension systems. 
 
 
1.Short titleThis Act may be cited as the Stand Up For Students Act. 2.Prohibition on use of education funds for excess payments to certain retirement or pension systems (a)In generalSubpart 2 of part F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following: 
 
8549D.Prohibition on use of education funds for excess payments to certain retirement or pension systems 
(a)In generalExcept as provided under subsection (b), no State receiving funds under this Act may require any local educational agency using funds under this Act to hire or pay the salary of teachers to use such funds to make contributions to a teacher retirement or pension system for a plan year in excess of the normal cost of pension benefits for such plan year for which the employing local educational agency has responsibility. (b)Exception based on funded ratioSubsection (a) shall not apply with respect to a teacher retirement or pension system for a plan year if the system certifies to the Secretary, at such time and in such manner as the Secretary may require, that the system has a funded ratio for such plan year exceeding 50 percent. 
(c)DefinitionsFor purposes of this section: (1)Normal costThe term normal cost means the portion of the cost of projected benefits allocated to the current plan year, not including any unfunded liabilities the teacher retirement or pension system has accrued. 
(2)Funded ratioThe term funded ratio means, with respect to a teacher retirement or pension system for a plan year, the ratio of— (A)the value of the system’s assets for the plan year (as determined using reasonable actuarial assumptions), to 
(B)the accrued liability of the system for the plan year (as so determined). . (b)Conforming amendmentThe table of contents in section 2 of such Act is amended by inserting after the item relating to section 8549C, the following: 
 
 
Sec. 8549D. Prohibition on use of education funds for excess payments to certain retirement or pension systems.. 
3.Effective dateThe amendments made by this Act shall take effect as if enacted on the date of enactment of the Every Student Succeeds Act (Public Law 114–95).   